Citation Nr: 1735521	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  15-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

6.  Entitlement to a rating in excess of 10 percent for patellofemoral dysfunction of the right knee.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1965 and January 1985 to May 1985.  He was awarded a Parachutist Badge, among other decorations.  The Veteran also served in the reserves and National Guard for more than 30 years, ending in March 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder, service connection for hearing loss, and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right shoulder disability was not caused or aggravated by military service.  

2.  The Veteran's lumbar spine disability was not caused or aggravated by military service or a service-connected disability.  

3.  The Veteran's service-connected patellofemoral dysfunction of the right knee is manifested by motion pain, normal extension, and limitation of flexion to at worst 110 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for a rating in excess of 10 percent for patellofemoral dysfunction of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the August 2017 Informal Hearing Presentation, the Veteran's representative argued that the Veteran should be provided a new VA examination for his right knee disability, arguing the Veteran's last VA examination in 2011 occurred so long ago that it does not reflect the current severity of the right knee disability.  During the relevant time period, VA provided the Veteran with VA examinations in August 2011, August 2014, and August 2016.  Reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2016).  Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  As there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, a reexamination is not warranted, and the Board is deciding the appeal on the current record

In the Informal Hearing Presentation, the Veteran's representative also argued that the opinions addressing service connection were inadequate as the VA examiner  relied solely on her assertion that there was not a diagnosed back or right shoulder  condition on active duty and did not afford due consideration to the Veteran's lay statements regarding pain since the parachute accident.  The Board finds the opinions regarding service connection to be adequate.  The opinions, detailed below, were made after an accurate review of the available medical evidence and include a reasoned rationale for the opinions offered.  The examiners noted the Veteran's medical history including his lay statements about pain and the parachute accident.  The reasoning behind the opinions extended beyond the absence of a diagnosed disability during active duty.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for a Right Shoulder Disability and for a Lumbar Spine Disability

The Veteran asserts that he has current right shoulder and lumbar spine disabilities that resulted from his military service or, in the case of the lumbar spine disability, secondary to his service-connected right knee arthritis.  Specifically, during a National Guard training exercise, he made a parachute jumps out of a helicopter but his line became entangled with another jumper's line.  Fortunately, the helicopter was able to land him safely to the ground.  At the time, it appeared only the right leg was injured.  The Veteran states, however, that both his right shoulder and his lower back were also injured in the accident.  He also asserts that as an airborne soldier, the repeated trauma of over 80 parachute jumps played a role in causing his current disabilities.  Several jumps resulted in hard landings jolting his body.  The Veteran also noted while training in tanks during his active military service, the force of the firing rounds would sometimes make him hit his right shoulder against the inside metal wall of the of the tank.   Finally, he has asserted that his service connected right knee disability caused or aggravated the lumbar spine disability.   

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine and osteoarthritis of the right acromioclavicular joint and shoulder impingement syndrome.  The Board notes that degenerative changes in a joint is a synonym for osteoarthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992); Greyzck v. West, No. 97-2204, slip. op. 4 (U.S. Vet. App. Mar. 31, 1999).   Thus, the remaining question is whether the degenerative changes in the right shoulder or lumbar spine are related to the Veteran's military service or at least for the lumbar spine disability, connected to the service-connected knee disability.  

Service treatment records reflect the Veteran's parachute jump accident in November 1976.  As noted, his line became entangled with the line of another soldier.  The diagnosis was a right leg contusion.  The records, however, do not document complaints, treatment, or diagnoses related to either the right shoulder or the lumbar spine (low back).    

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The first noted complaint or treatment of the low back is in October 2007.  Right shoulder complaints for apparent arthritis occurred in January 2010.  

The July 2011 VA examiner was asked to address any relationship between service and any right shoulder or low back disability.  After a review of the evidence and examination of the Veteran, the examiner concluded it was less likely than not that either the right shoulder disability or the lumbar spine disability were related to service.  The medical records were silent about right shoulder pain or low back pain until more than 40 years after active duty which points to either condition being acquired several years after military service.  

In October 2014, a second VA examiner offered opinions regarding the Veteran's service and his right shoulder and lumbar spine disabilities.  The Veteran did not recall having right shoulder pain until several years ago when he moved his right arm and felt a sudden strong pain in his anterior shoulder and felt something move in his shoulder.  

The October 2014 VA examiner also concluded that the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine and osteoarthritis of the right acromioclavicular joint and right shoulder impingement syndrome are less likely as not associated with his military service, including the November 1976 parachute mishap described by him.  The examiner noted that the initial treatment records after the November 1976 parachute accident did not mention of injury to other areas of the body.  Subsequent medical records dealing with any type of corporal injury do not mention the November 1976 incident.  There is no information found of any complaint of his lower back or right shoulder found anywhere in the records until 2007 more than 30 years after his parachute accident.   

In a September 2015 VA examination for the back only, the VA examiner was asked to address whether the Veteran's service connected right knee disability caused or aggravated the Veteran's lumbar spine degenerative joint disease and degenerative disc disease.  The examiner concluded it was less likely than not that the Veteran's lumbar disabilities could be caused or linked to patellofemoral dysfunction.  The conditions are unrelated to each other and the current lumbar condition is due to the normal progression of aging process

The Veteran has submitted a written opinion by Dr. C.Q., who has concluded the Veteran has suffered severe musculoskeletal disorders which are more probable than not secondary to military service.  The history mentions neck and high back pain after the Veteran suffered multiple body traumas during service.  The report goes on to state only that the Veteran also has low back pain with associated symptoms.  It does not mention of any history of trauma to these areas.  

On the question of medical causation, there is competent medical evidence for and against the claim of service connection.  The evidence of record supporting service connection for both the right shoulder and the lumbar spine disabilities consists of the opinion of Dr. C.Q.  The evidence against the claims consists of the VA examiners.  As noted, Dr. C.Q. did not provide any rationale for his conclusion for either the right shoulder or the low back.  It simply asserts a relationship between the right shoulder and lower back to service with no further specificity or discussion of rationale. 

On the other hand, the VA examiners referred to the absence of any complaints or treatment for either condition until at the earliest 2007.  In this Veteran's situation, the Board interprets the VA examiners are not saying the injuries must be documented, but rather are saying the long time between service and initial treatment establishes causes other than service for the Veteran's disabilities.  As the 2011 VA examiner concluded, the length of time between service and diagnosis indicates the disabilities were acquired several years after, not during, military service, and the 2015 VA examiner, at least as to the low back, concluded the evidence points to the normal progression of the aging process.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinions of treating physicians are not given greater weight than VA examiners for veterans' claims.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable medical opinions because these opinions are well reasoned, detailed, consistent with other evidence of record and included reviews of the claims file.  Doctor C.Q. did not provide any explanation for his conclusions.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  To the extent the Veteran suggests he has been experiencing pain since service, he is not shown to possess any medical expertise; thus, his opinion as to the existence of a right shoulder disability and a lumbar spine disability or as to the etiology of either disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  It is also noted that at the October 2014 VA examination the Veteran placed the onset of his right shoulder pain to many years after service.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disabilities including the Veteran's reports of right shoulder pain and low back pain, and as the opinions are supported by clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current lumbar spine disability that was caused or aggravated by service or a service-connected disability.  In a similar manner, the preponderance of the evidence is against a finding that the Veteran has a current right shoulder disability that was caused or aggravated by service.  Thus, the claims for service connection are denied.  

Increased Rating for the Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran is service connected for right knee patellofemoral dysfunction (right knee).  It is rated under Diagnostic Code 5260, flexion of the knee.  Limitation of knee flexion under Diagnostic Code 5260 is rated 10 percent with flexion limited to 45 degrees.  Flexion limited to 30 degrees is rated 20 percent, and flexion limited to 15 degrees is rated 30 percent, the maximum schedular rating under that Diagnostic Code.  38 C.F.R. § 4.71a.  

Limitation of knee extension under Diagnostic Code 5261 is rated noncompensable or zero percent with extension limited to 5 degrees.  Extension limited to 10 degrees is rated 10 percent.  Extension limited to 15 degrees is rated 20 percent. Extension limited to 20 degrees is rated 30 percent.  Extension limited to 30 degrees is rated 40 percent.  Extension limited to 45 degrees or greater is rated 50 percent, which is the maximum rating available.  Id.  

Normal range of knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A Precedent Opinion of the VA General Counsel has held that that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 FR 59988 (2004)).

In an August 2011 VA examination, the Veteran reported that since the November 1976 parachute jump, he has experienced progressively worsening pain and numbness.  He did not have any symptoms such as giving way, stiffness, weakness, incoordination, dislocation/subluxation episodes, or inflammation.  He had daily locking episodes.  He reported severe flare-ups occurring weekly that last for hours.  Prolonged standing and ambulation exacerbate the right knee disability.  He is able to stand for up to an hour but unable to walk more than a few yards.  The VA examiner stated a weight bearing joint was not affected and there was no evidence of abnormal weight bearing.  

Upon examination, the Veteran exhibited pain at rest, tenderness, and instability.  There also was crepitation and grinding.  The examiner found subpatellar tenderness but there was no meniscus abnormality.  Both knees had an active range of motion from 0 degrees to 140 degrees.  Only the right knee, however, exhibited pain upon active motion.  Repetitive testing could not be performed because of pain.  

In a second VA examination in August 2014, the Veteran stated his right knee disability had progressively worsened in terms of pain and weakness.  The right knee pain was intermittent and increased with stair use or stepping up to a curb.  The knee weakness occurs when going uphill or stair use.  There is occasional giving out.  The Veteran denied flare ups of the condition.  Besides pain medication, the Veteran regularly uses a cane, which allows him to walk about 300 meters before the pain exacerbates.  The Veteran had a range of motion of 0 to 110 degrees although pain began at 90 degrees for flexion.  Other than pain, there was no other functional loss.  There was no pain for extension.  There was no change upon repetitive testing.  The Veteran had normal muscle strength and all instability tests were normal.  The Veteran did not have evidence or history of recurrent patellar subluxation/dislocation or meniscal problems.  

Finally in an August 2016 VA examination, the Veteran stated that since the last VA examination, the right knee pain has progressively worsened.  It becomes worse going up stairs or hills.  He has occasional episodes where he experiences the sensation of the right knee giving out.  He has a fair response to pain medication.  The range of motion was 0 to 110 degrees.  The range of motion does not contribute to any functional loss.  Although pain was noted upon examination, it did not result in or cause any functional loss.  The Veteran had pain with both flexion and extension.  There was no evidence of pain with weight bearing.  The examiner elicited mild tenderness to palpation at the anterior aspect of the knee.  The left knee range of motion was normal.  There was no change in range of motion of either knee upon repetitive testing.  The Veteran had normal muscle strength and all stability tests were normal.  The Veteran did not have evidence or history of recurrent patellar subluxation/dislocation, lateral instability, or meniscal problems.  

Throughout the period on appeal, the Veteran's treatment records and lay statements reflect symptoms consistent with those noted on VA examination.

After a review of the record, the Board notes that the Veteran's limitation of motion of the right knee is noncompensable under Diagnostic Codes 5260 and 5261, even considering his complaints of painful motion.  The Veteran's current rating for degenerative changes of the right knee is based solely on painful motion pursuant to 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011), and his ranges of motion do not otherwise approach a compensable level.  Throughout, the record reflects that the Veteran had normal extension or hyperextension and flexion to at worst 110 degrees.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion should be considered.  Accordingly, a higher rating is not warranted on the basis of limitation of motion.  The 10 percent rating presently assigned in the absence of compensable limitation of motion adequately addresses the subjective complaints of functional impairment and the objective findings on examination.  See Deluca, 8 Vet. App. 202 1995); see also 38 C.F.R. § 4.40, 4.45, 4.59.  Accordingly, higher or separate ratings under Diagnostic Code 5260 and 5261 are not warranted.

The Board has also considered whether a higher or separate rating could be assigned under other diagnostic codes.  However, while the Veteran reported episodes of giving way (or the sensation of giving way), stability testing reflected normal results, he is not shown to have dislocated semilunar cartilage, objective signs of instability or subluxation, nor is there malunion or nonunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5257, 5258 and 5262 are not for application.  38 C.F.R. § 4.71a.  The Board recognizes that the August 2011 VA examination report noted "Instability" in the findings without further explanation.  It is unclear upon what this finding was based, especially in light of the Veteran's denial of experiencing instability in the medical history portion of that same examination report.  Later examinations show no instability and note no history of instability.  The Board finds the evidence as a whole shows that the right knee disability is not manifested by instability of the knee and as such a separate rating based on instability is not appropriate.   

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated his lumbar spine disability results in pain, occasional stiffness, and some limitations on walking.  The lay statements do not indicate that the Veteran has ankylosis of the knee or flexion limited to 30 degrees or less.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board notes the Veteran has claimed TDIU.  The claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the right knee disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The RO, however, has recently denied the TDIU claim in a September 2016 rating decision.  To date, the Veteran has not expressed disagreement to that rating decision.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to a rating in excess of 10 percent for patellofemoral dysfunction of the right knee is denied


REMAND


The RO has recently certified for appeal to the Board the issues of service connection for an acquired psychiatric disorder, service connection for hearing loss, and service connection for tinnitus.  The Veteran, however, had requested a videoconference hearing before the Board on those issues.  No hearing has been provided to the Veteran and there is no indication that he has since withdrawn his request for hearing.  The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for a hearing at the RO before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing on the issues of service connection for an acquired psychiatric disorder, hearing loss, and tinnitus, and notify him of the scheduled hearing at the current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


